Citation Nr: 0316554	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  96-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart







INTRODUCTION

The veteran had active military service from November 26, 
1990 to January 9, 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for a back disorder.  

In April 1999 the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a back disorder and 
remanded the issue of entitlement to service connection for a 
back disorder on a de novo basis to the RO for further 
development and adjudicative action.  

In October 2002 the RO denied entitlement to service 
connection for a back disorder on a de novo basis.

The case has been returned to the Board for further appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The RO had not sent to the veteran a letter consistent with 
the notice requirements of the VCAA, although the October 
2002, supplemental statement of the case (SSOC) had advised 
him of the notice requirements of the VCAA, regarding the 
disabilities currently at issue pursuant to Quartuccio.  
However, the RO's SSOC only provided the veteran 60 days to 
respond.  Therefore, the SSOC is not consistent with the 
requirements of Disabled American Veterans, et al.  

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000 
amounts to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.  

Furthermore the Board notes that the Board's remand of April 
1999 specifically requested a VA examination be conducted to 
ascertain the nature and etiology of the veteran' back 
complaints.  Since this remand repeated attempts have been 
made to schedule a VA examination but the veteran has been 
unable to appear for such examination.  



In December 1999 the veteran reported being a resident in a 
state hospital and was unable to report for an examination 
until the middle of January 2000.  In February 2000 a VA 
examination was cancelled by MAS.  In June 2002 a no-show 
notice was generated informing VA that the veteran had failed 
to appear for a VA examination scheduled that day.  The Board 
notes that the SSOCs of March 2002 and of October 2002 
reflect that the veteran is confined in the La Casa Mental 
Health Center and was as likely as not in such confinement at 
the time of the scheduled June 2002 examination.  In view of 
this, another attempt should be made to afford the veteran a 
VA examination.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra, and 
Disabled American Veterans et al., supra.  
The letter should specifically notify the 
appellant of the one year period for 
response.    

3.  The RO should make arrangements with 
the La Casa Mental Health Center for the 
veteran to be afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate specialist 
to determine the nature, extent of 
severity, and etiology of any disorder(s) 
of the back which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

Any pertinent complaints should be 
recorded and evaluated.  The examiner, 
after review of the claims file as 
supplemented by the additional evidence 
requested above, should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any back 
disorder(s) found on examination, 
including degenerative disease, 
spondylolisthesis, and/or discogenic 
narrowing is/are related to back 
complaints noted during service and 
reported after a fall on ice, or to any 
incident of service; and, if pre-existing 
active service, was/were aggravated 
thereby.  The examiner should provide the 
rationale for all opinions expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a back disorder.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) or examination accomplished at the La Casa 
Mental Health Center for VA compensation purposes may 
adversely affect the outcome of his claim for service 
connection for a back disorder.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


